—Appeal unanimously dismissed without costs. Memorandum: Because the record does not establish plaintiffs consent, the appeal cannot be perfected on a “statement in lieu of stenographic transcript” (see, CPLR 5527;
*832City of Rochester Urban Renewal Agency v Rochester Stor. Warehouse, 142 AD2d 957). Were the appeal properly before us, we would conclude that substantial justice was done in this small claims action (see, Coppola v Kandey Co., 236 AD2d 871). We reject the contention that expert testimony was necessary to sustain plaintiffs claim (see, UJCA 1804; Siegel, NY Prac § 582, at 918 [2d ed]). (Appeal from Order of Yates County Court, Falvey, J. — Notice of Claim.) Present — Pine, J. P., Hayes, Wisner, Scudder and Balio, JJ.